     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 1 of 22



 1   MAYER BROWN LLP
     Archis A. Parasharami (SBN 321661)
 2   aparasharami@mayerbrown.com
     Kevin S. Ranlett (pro hac vice)
 3   kranlett@mayerbrown.com
     Daniel E. Jones (pro hac vice)
 4   djones@mayerbrown.com
     1999 K Street, N.W.
 5   Washington, D.C. 20006-1101
     Telephone: (202) 263-3000
 6   Facsimile: (202) 263-3300

 7   MAYER BROWN LLP
     Matthew D. Ingber (pro hac vice)
 8   mingber@mayerbrown.com
     Jarman D. Russell (pro hac vice)
 9   jrussell@mayerbrown.com
     Richard A. Spehr (pro hac vice)
10   rspehr@mayerbrown.com
     Jason I. Kirschner (pro hac vice)
11   jkirschner@mayerbrown.com
     1221 Avenue of the Americas
12   New York, New York 10020-1001
     Telephone: (212) 506-2500
13   Facsimile: (212) 262-1910

14   Attorneys for Defendant
     Cricket Wireless, LLC
15

16                              UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                  SAN FRANCISCO DIVISION

19
     JAMIE POSTPICHAL and URSULA               Case No. 3:19-cv-07270-WHA
20   FREITAS, on behalf of themselves and
     others similarly situated,                DEFENDANT CRICKET WIRELESS,
21                                             LLC’S SUPPLEMENTAL BRIEF
                      Plaintiffs,              REGARDING EVIDENTIARY HEARING
22
            v.
23                                             Judge:       Hon. William Alsup
     CRICKET WIRELESS, LLC,                    Referred to: Hon. Alex G. Tse
24
                      Defendant.               Complaint filed: November 4, 2019
25

26

27

28
      Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 2 of 22



 1                                                 TABLE OF CONTENTS
 2                                                                                                                                       Page
 3
     I.     INTRODUCTION .............................................................................................................. 1
 4
     II.    BACKGROUND ................................................................................................................ 3
 5
     III.   ARGUMENT ...................................................................................................................... 7
 6          A.        Cricket’s Fact Witnesses Can Adequately Testify As To All Relevant
                      Factual Issues. ......................................................................................................... 7
 7
            B.        Plaintiffs Have Failed To Establish A Compelling Basis To Depart From
 8                    The Advocate-Witness Rule And Compel Attorney Testimony. ........................... 8
 9          C.        Cricket’s Disclosure Of Non-Privileged Facts Does Not Constitute A
                      Waiver Of The Attorney-Client Privilege. ............................................................ 12
10
            D.        Plaintiffs Fail To Identify A Legitimate Basis For Conducting In Camera
11                    Review................................................................................................................... 14
                      i.         Plaintiffs’ “Unfounded Suspicion” Is Not A Factual Basis For In
12
                                 Camera Review......................................................................................... 15
13                    ii.        None Of The Zolin Factors Support Plaintiffs’ Request For In
                                 Camera Review. ........................................................................................ 16
14
     IV.    CONCLUSION ................................................................................................................. 17
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                       -i-
      Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 3 of 22



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                  Page(s)
 3   Cases
 4
     Anderson v. Hartley,
 5      2011 WL 6012200 (E.D. Cal. Dec. 1, 2011)...............................................................................8

 6   Bittaker v. Woodford,
         331 F.3d 715 (9th Cir. 2003).....................................................................................................13
 7
     Cave Consulting Grp. v. OptumInsight, Inc.,
 8      2020 WL 127612 (N.D. Cal. Jan. 10, 2020) .............................................................................10
 9   Chevron Corp. v. Pennzoil Co.,
10      974 F.2d 1156 (9th Cir. 1992).............................................................................................14, 15

11   City of Colton v. Am. Promotional Events, Inc.,
         2011 WL 13223880 (C.D. Cal. Nov. 22, 2011) ........................................................................14
12
     Colby v. Newman,
13      2012 WL 12887688 (C.D. Cal. Oct. 5, 2012) .............................................................................9
14   Eaton v. Siemens,
15      2007 WL 2318531 (E.D. Cal. Aug. 10, 2007) ..........................................................................10

16   England v. Doyle,
        281 F.2d 304 (9th Cir. 1960).....................................................................................................15
17
     Export Development Canada v. ESE Electronics Inc.
18      2017 WL 3122157 (C.D. Cal. July 10, 2017) .............................................................................9
19   GERS, Inc. v. Atl. Mut. Ins. Co.,
       2003 WL 27386128 (S.D. Cal. June 23, 2003) .........................................................................12
20

21   In re Grand Jury Investigation,
         974 F.2d 1068 (9th Cir. 1992).......................................................................................14, 15, 16
22
     Hazel-Atlas Glass Co. v. Hartford Empire Co.,
23      322 U.S. 238 (1944) ..................................................................................................................15
24   Kelly v. Roker,
        2012 WL 851558 (N.D. Cal. Mar. 13, 2012) ..............................................................................9
25
     Kennedy v. Eldridge,
26
        201 Cal. App. 4th 1197 (2011)................................................................................................8, 9
27
     Laboy v. Bd. of Trs. Of Bldg. Serv. 32 BJ SRSP,
28      2012 WL 3191961 (S.D.N.Y. Aug. 7, 2012) ............................................................................16

                                                                        -ii-
      Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 4 of 22



 1   Landmark Screens, LLC v. Morgan, Lewis & Bockius LLP,
        2009 WL 3415375 (N.D. Cal Oct. 21, 2009) ............................................................................13
 2
     Lewis v. Delta Air Lines,
 3
        2015 WL 9460124 (D. Nev. Dec. 23, 2015) .............................................................................17
 4
     In re Napster, Inc. Copyright Litig.,
 5       479 F.3d 1078 (9th Cir. 2007)...................................................................................................17

 6   Nyerges v. Hillstone Rest. Grp. Inc.,
        2020 WL 5846606 (D. Ariz. Oct. 1, 2020) ...............................................................................14
 7
     Planned Parenthood Fed’n of Am. v. Ctr. for Med. Progress,
 8      2019 WL 1950377 (N.D. Cal. May 1, 2019) ........................................................................2, 16
 9
     Rock River Commc’ns, Inc. v. Univ. Music Grp.,
10      745 F.3d 343 (9th Cir. 2014)...............................................................................................13, 14

11   United States v. Amlani,
        169 F.3d 1189 (9th Cir. 1999).............................................................................................12, 13
12
     United States v. Bauer,
13      132 F.3d 504 (9th Cir. 1997).....................................................................................................12
14
     United States v. Estate of Stonehill,
15      660 F.3d 415 (9th Cir. 2011).....................................................................................................15

16   United States v. Johnston,
        690 F.2d 638 (7th Cir. 1982).......................................................................................................9
17
     United States v. Prantil,
18      764 F.2d 548 (9th Cir. 1985).......................................................................................................9
19   United States v. Tamura,
20      694 F.2d 591 (9th Cir. 1982).......................................................................................................9

21   United States v. Zolin,
        491 U.S. 554 (1989) ........................................................................................................2, 16, 17
22
     Waymo LLC v. Uber Tech., Inc.,
23     319 F.R.D. 284 (N.D. Cal. 2017) (Alsup, J.) ............................................................................17
24   White v. General Motors Corporation, Inc.,
        908 F.2d 675 (10th Cir. 1990).....................................................................................................9
25

26

27

28

                                                                      -iii-
      Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 5 of 22


                          MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2   I.      INTRODUCTION

 3           Cricket welcomes the opportunity to answer the questions raised by the Court at the June

 4   25th conference, including (a) why Cricket originally believed that certain legacy data (the “Legacy

 5   Data”) was not available and made representations to that effect; (b) what searches it initially

 6   undertook for that data; (c) why it redoubled its efforts to locate the data, and (d) how that data was

 7   ultimately located. Although Cricket answered these questions in good faith in the declarations

 8   previously submitted, it is fully prepared to make available each of the fact witnesses referenced

 9   by the Court: namely, Paula Phillips, Chris Read, and Lito Fernando, and, if the Court believes that

10   their testimony might be useful, Susan Kennedy and Susan Palmisano.

11           Plaintiffs, however, have gone beyond seeking the testimony of the knowledgeable fact

12   witnesses on the topics listed above. Instead, in their 34-page submission (Dkt. 288), plaintiffs start

13   with the unfounded premise that Cricket has committed “discovery misconduct,” based on a

14   distorted telling of the history of discovery in this case, and assert that it is necessary for the Court

15   to hear testimony from attorneys and review privileged documents in camera in order to answer

16   the more than 80 sweeping questions that plaintiffs pose. Plaintiffs’ stated reasons for demanding

17   privileged communications and information through testimony, and for the disclosure of privileged

18   documents, are inconsistent and unavailing.

19           First, plaintiffs assert that testimony from counsel is necessary because they can testify to

20   the “facts of what happened” without violating the attorney-client privilege. However, advocate-

21   witness testimony is disfavored absent a “compelling need,” and plaintiffs have failed to

22   demonstrate any such need given that the fact witnesses who managed the Legacy Data and

23   facilitated the at-issue searches are best equipped to testify on those topics—not the attorneys who

24   are one step removed from that process. Moreover, at least some of plaintiffs’ proposed questions

25   appear to be pretextual. For example, plaintiffs repeatedly claim that attorney testimony is needed

26   to explain why there were “specific dates” of “destr[uction]” listed in an exhibit to Ms. Phillips’

27   deposition (see, e.g., Dkt. 288 at 26-27), even though plaintiffs’ counsel stated at that very

28   deposition that she understood those approximate dates to generally be “when particular individuals
                                                                                CRICKET’S SUPPLEMENTAL BRIEF
                                                   1                         REGARDING EVIDENTIARY HEARING;
                                                                                    CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 6 of 22



 1   stopped working with Cricket Wireless” (Decl. of Richard A. Spehr, dated July 23, 2021 (“Spehr
 2   Decl.”) Ex. A (Phillips Dep. Tr.) at 76:9-14). Finally, although plaintiffs allege that “[o]ver and
 3   over again, Cricket employees have stated that they acted at the direction of counsel” (Dkt. 288 at
 4   1), Cricket has never attempted to use that obvious fact—this is a litigation, after all—to shield Mr.
 5   Read or Ms. Phillips from testifying as to the “facts of what happened” in the declarations they
 6   submitted.
 7          Second, after stating that counsel can testify without breaking the privilege, and that, “just
 8   to be clear, we’re not asking [Cricket] to waive the privilege” (Spehr Decl. Ex. B (Tr. of June 25,
 9   2021 conference before Magistrate Judge Tse) at 23:17-19), plaintiffs reverse course and assert
10   that, in any event, the privilege has been or should be waived. However, since plaintiffs concede
11   that Cricket has only “made specific factual assertions about what it did, when, and why” (Dkt. 288
12   at 32) (emphasis added), and has not affirmatively used the privilege as a sword (such as by
13   invoking the “advice of counsel” defense), there is no basis to take the extraordinary step of
14   deeming the privilege waived.
15          Third, plaintiffs’ request for in camera review based on the crime-fraud exception is equally
16   unavailing because plaintiffs’ unsupported claim about a potential “fraud on the court” amounts to
17   nothing more than “unfounded suspicion,” which “is insufficient to justify in camera review.”
18   Planned Parenthood Fed’n of Am. v. Ctr. for Med. Progress, 2019 WL 1950377, at *2 (N.D. Cal.
19   May 1, 2019). As plaintiffs are well aware, since Cricket disclosed the existence of the Legacy
20   Data, and has now produced it, there is no factual basis to conclude that any “fraud” occurred.
21   Moreover, each of the discretionary factors set out in United States v. Zolin heavily weigh against
22   in camera review, since plaintiffs’ hypotheticals and innuendo do not warrant having the Court sift
23   through what could be thousands of irrelevant, privileged documents.
24          At the very least, although Cricket is confident that its fact witnesses will answer any
25   questions that this Court may have, any decision about whether the attorneys should testify—or
26   whether an in camera review is necessary—should come after the fact witnesses testify, not before.
27   See Spehr Decl. Ex. B at 22:6-16 (“One possibility is we could bifurcate and we could have this
28
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                  2                        REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 7 of 22



 1   evidentiary hearing be of the four noncontroversial witnesses first and see what they testify under
 2   oath. And if I’m not satisfied and they’re pointing their fingers at the lawyers . . . then I’ll evaluate
 3   then, you know, whether or not I need to hear testimony” from the lawyers.). Cricket has
 4   demonstrated its commitment to full disclosure throughout this process, and its fact witnesses
 5   intend to continue in the same vein. It is not necessary for attorneys to testify to understand the
 6   facts of what transpired.
 7   II.     BACKGROUND
 8           In response to the Court’s request for briefing concerning which witnesses should testify
 9   and the “proposed topics” or “categor[ies]” for questioning (Spehr Decl. Ex. B at 14:17-22, 16:19-
10   20)—not “something that’s incredibly descriptive” (id. at 16:18-19)—plaintiffs submitted a 34-
11   page brief, including a 12-page “Background” purporting to recount the history of discovery in this
12   matter. Since much of plaintiffs’ “Background” is duplicative of their motion for an evidentiary
13   hearing (Dkt. 192-1) and irrelevant to the questions posted by the Court, Cricket respectfully refers
14   the Court to the “Background” section of its opposition to the motion for an evidentiary hearing
15   (Dkt. 215 at 3-14), as well as the accompanying declaration of Jarman Russell, dated April 14, 2021
16   (Dkt. 215-1), for an accurate summation of the events leading up to the motion for an evidentiary
17   hearing. Nevertheless, Cricket will correct the record with respect to several misstatements made
18   by plaintiffs.
19           As an initial matter, plaintiffs’ assertion that Cricket engaged in a “concerted effort to
20   obstruct disclosure of documents” for “more than five years” (Dkt. 288 at 2) is simply false. Indeed,
21   given that plaintiffs’ first set of document requests was not served until April 23, 2020 (Dkt. 215-
22   1 ¶ 26), plaintiffs’ reference to events before that date is a bit of a mystery. Contrary to plaintiffs’
23   claims, since the service of those requests, the record amply demonstrates that Cricket has acted in
24   good faith and has been robust in fulfilling its discovery obligations in a timely manner. Id. ¶¶ 25-
25   35.   As of April 2021, Cricket had made 41 productions totaling over 570,000 documents
26   comprising over 2.7 million pages and made seven witnesses available for 25 hours of
27

28
                                                                                CRICKET’S SUPPLEMENTAL BRIEF
                                                   3                         REGARDING EVIDENTIARY HEARING;
                                                                                    CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 8 of 22



 1   depositions. Id. ¶¶ 24, 55. And since that time, Cricket has produced more than 1.5 million
 2   additional pages.
 3          Plaintiffs’ accusations of obstruction are particularly unfounded given that it was plaintiffs,
 4   not Cricket, who refused to engage in the negotiation of search terms, creating needless delays.
 5   Dkt. 215-1 at ¶¶ 9-22. Specifically, Cricket provided proposed search terms on July 30, 2020 and
 6   requested that plaintiffs provide any comments on August 5, 2020, August 12, 2020, and August
 7   13, 2020, but plaintiffs refused. Id. at ¶¶ 10-12. Plaintiffs failed to provide any substantive
 8   feedback on the initial search terms proposed by Cricket until after Cricket ran its initial searches.
 9   Id. at ¶¶ 13-17.
10          In addition, contrary to the allegation that Cricket “refused to negotiate with the plaintiffs
11   on its designation of relevant custodians” (Dkt. 288 at 2), Cricket voluntarily agreed to expand the
12   scope of discovery in a variety of ways, including by adding custodians. Specifically, in response
13   to plaintiffs’ belated provision of proposed search terms, Cricket agreed to apply the terms and
14   promptly produced the resulting documents. Dkt. 215-1 at ¶ 21. And when plaintiffs requested
15   that Cricket produce data for additional custodians in September, October, and November of 2020,
16   Cricket searched for the custodial data and produced the documents it located. Id. at ¶¶ 18-22.
17   Similarly, while plaintiffs claim that Cricket “resisted the plaintiffs’ efforts to understand how
18   Cricket was searching for responsive material” (Dkt. 288 at 3), that assertion is belied by the over
19   55 meet-and-confers in which Cricket engaged and the detailed letters from its counsel explaining
20   what it had searched and found. See, e.g., Dkt. 215-1 at ¶¶ 18, 23; Dkt. 215-2, 215-3, 215-5; Dkt.
21   288-11.
22          Indeed, Cricket’s commitment to disclosure continued with respect to the Legacy Data,
23   when it voluntarily disclosed the existence of the data and how it was identified, invited plaintiffs
24   to discuss how to expedite the review and production of the data, and offered to extend the briefing
25   schedule on the motion for class certification. Dkt. 215-3. But to Cricket’s surprise, plaintiffs
26   insisted that Cricket refrain from processing and reviewing the Legacy Data based on vague
27   concerns about the “integrity” of the data and the associated metadata. Dkt. 215-1 at ¶ 107 & Dkt.
28
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                  4                        REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
         Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 9 of 22



 1   215-6. Despite plaintiffs’ lack of cooperation, Cricket voluntarily undertook an expedited review
 2   of the Legacy Data and has produced the responsive data it identified—hardly the actions of a party
 3   “attempt[ing] to obstruct discovery.” Dkt. 288 at 4.
 4           Cricket’s commitment to disclosure is evident not merely from its expedited production of
 5   the Legacy Data (which consists of a massive amount of data), but also from the declarations
 6   submitted in opposition to plaintiffs’ motion for an evidentiary hearing.            While plaintiffs
 7   disparagingly assert that Cricket “self-selected two employees” to provide an explanation (Dkt. 288
 8   at 7), plaintiffs fail to explain why it was unreasonable to submit declarations from the two
 9   individuals who are most knowledgeable about the searches at issue here: namely, the Director of
10   Legal Discovery, who has directly managed all of Cricket’s e-discovery efforts in this case (Ms.
11   Phillips); and a Senior Business Manager from the IT Department who oversees the e-discovery
12   managers at AT&T (Mr. Read). As evidenced from their comprehensive declarations, Ms. Phillips
13   and Mr. Read addressed each of the topics referenced in plaintiffs’ motion for an evidentiary
14   hearing, including (a) “the circumstances that led Cricket to testify under oath that it had destroyed
15   documents”; (b) “how [the Legacy Data] came to be stored where” it did; (c) “why [Cricket] failed
16   to find” the Legacy Data in the first instance, (d) “what led to [Cricket’s] recent discovery” of the
17   Legacy Data, and (e) “what led Cricket . . . to provide [the Legacy Custodian Table][listing] the
18   dates of the[] destruction” of certain custodial data. Dkt. 192-1 at 3.1
19           Now that Cricket has addressed those topics, plaintiffs have shifted the goalposts,
20   demanding answers to over 80 questions, and disingenuously claiming that “by its own admission,
21

22   1
       Contrary to plaintiffs’ assertions, there are no “inconsistencies” in Ms. Phillips’ testimony that
     Cricket performed additional searches in response to the “unanswered” question about Mr.
23
     Strickland’s data. See Dkt. 288 at 21. Plaintiffs claim that Ms. Phillips “already knew why Mr.
24   Strickland’s data was ‘treated differently’” because the IT Department had informed her that there
     was a record of collection for his AT&T User ID. See id. at 8 (emphasis omitted). But as Mr. Read
25   stated in his declaration, it was not until after Ms. Phillips’ deposition that he recalled his use of
     placeholder User IDs in connection with certain legacy custodians, so the fact that Mr. Strickland
26   had a record of collection under his AT&T User ID did not answer any questions about why he was
27   “treated differently” at that time. See Dkt. 215-8 at ¶ 33. Indeed, as Ms. Phillips noted in her
     declaration, the determination that Mr. Strickland had data retained until 2018 was the cause of the
28   question, not the answer. See Dkt. 215-9 at ¶ 16.
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                  5                        REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 10 of 22



 1   Cricket’s discovery conduct implicates both its in-house lawyers and outside law firm,” merely
 2   because Ms. Phillips and Mr. Read stated that certain activities were at the request or direction of
 3   counsel in their declarations. Dkt. 288 at 10-11. But the obvious fact that counsel was involved in
 4   Cricket’s e-discovery efforts in connection with litigation does not “implicate” such counsel. To
 5   the contrary, the declarations of Ms. Phillips and Mr. Read lack any of the statements that the Court
 6   noted may indicate the need for attorney testimony, such as “pointing their fingers at the lawyers”
 7   or claiming that “they’re not allowed to testify because everything is cloaked within attorney-
 8   client” (Spehr Decl. Ex. B at 22:9-10, 12-13). See also infra at 8-12.
 9           Finally, plaintiffs imply that a recent disclosure by Cricket is further evidence of
10   “misconduct” (Dkt. 288 at 12), even though it demonstrates an intent to be forthcoming with both
11   plaintiffs and the Court. Specifically, when Cricket determined that the Microsoft Exchange
12   mailbox associated with the custodian Julie Dexter Berg had been inadvertently deleted before the
13   commencement of this case, Cricket promptly disclosed that information. Dkt. 288-10.2 Although
14   Cricket explained that the deletion was due to a “routine, periodic deletion of P8 [i.e., Cricket’s file
15   server for e-discovery collections] data in 2018,” and that the e-mails saved to Ms. Berg’s computer
16   had been retained (id.), plaintiffs accuse Cricket of “offer[ing] no meaningful explanation.” Dkt.
17   288 at 12. Cricket has determined that, despite this inadvertent deletion, its production includes
18   over 6,000 e-mails to/from Ms. Berg, providing an alternative source of at least some of the deleted
19   data. Additionally, its witnesses will be prepared to answer any questions the Court may have about
20   this issue.
21           In short, any time that Cricket has identified new information in responding to plaintiffs’
22   discovery demands, it has disclosed that information. Moreover, Cricket has taken all reasonable
23   steps in its power to ensure that plaintiffs have not been prejudiced from the disclosure of the
24

25   2
       Although not relevant to the Legacy Data, Cricket also disclosed that it had identified pricing data
     for a minority of stores that had previously been thought not to exist. Id. After voluntarily
26   disclosing this information, Cricket offered to extend the expert discovery deadlines (id.), but
27   plaintiffs declined the offer. In their brief, plaintiffs argue, without any evidence, that “it’s unlikely
     that all of Cricket’s counsel could have been unaware [that the pricing data] existed”—just one of
28   numerous unfounded personal attacks on the integrity of Cricket’s counsel. Dkt. 288 at 13.
                                                                                CRICKET’S SUPPLEMENTAL BRIEF
                                                    6                        REGARDING EVIDENTIARY HEARING;
                                                                                    CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 11 of 22



 1   Legacy Data, including offering to extend court deadlines and producing the data in expedited
 2   fashion, without any cooperation from plaintiffs. Accordingly, Cricket looks forward to the
 3   evidentiary hearing to demonstrate, once and for all, that it has acted in good faith.
 4   III.   ARGUMENT
 5          A.      Cricket’s Fact Witnesses Can Adequately Testify As To All Relevant Factual
                    Issues.
 6
            At the June 25th conference, the Court identified a number of topics on which it would like
 7
     to hear testimony, including (a) the “genesis” of the legacy custodian table introduced at Ms.
 8
     Phillips’ deposition; (b) the searches that led Cricket to believe that it no longer possessed certain
 9
     legacy custodial files; (c) the searches that occurred after Ms. Phillips’ deposition; (d) the
10
     identification of the legacy marketing materials; and (e) the integrity of the legacy documents
11
     (collectively, the “Relevant Topics”). Spehr Decl. Ex. B at 9-13. As evidenced by the detailed
12
     nature of their declarations, Ms. Phillips and Mr. Read are best situated to testify as to the Relevant
13
     Topics, due to their direct involvement in nearly all of the critical events relating to the Legacy
14
     Data. Moreover, although much of what Mr. Fernando can testify to may be duplicative of Mr.
15
     Read’s testimony (which is why Cricket did not submit a declaration from him), the fact that he
16
     had direct access to both the physical media housing the Legacy Data and the copies on P8 makes
17
     him well-suited to discuss the integrity of the data.
18
            With respect to Susan Kennedy and Susan Palmisano, their limited and ministerial
19
     involvement in the relevant events will likely limit the probative value of their testimony.3
20
     Moreover, Cricket believes that Mr. Read and Ms. Phillips can adequately testify as to the details
21
     of any searches performed by Ms. Kennedy, Ms. Palmisano, and other e-discovery managers. That
22
     said, Cricket is happy to make Ms. Kennedy and Ms. Palmisano available if the Court would prefer
23
     to hear their testimony directly.
24
            With respect to the topics of testimony, while Cricket’s witnesses will testify as to any
25
     factual issues that the Court deems relevant, plaintiffs’ proposed topics—which include more than
26

27   3
      Contrary to plaintiffs’ assertion (Dkt. 288 at 23-24), Ms. Kennedy performed some, but not all,
28   of the searches for custodial data in this matter. See Dkt. 215-8 at ¶ 24.
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                  7                        REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 12 of 22



 1   80 questions—will transform the evidentiary hearing into the “mini trial” that we understand the
 2   Court hopes to avoid. Spehr Decl. Ex. B. at 25:15. For instance, although Cricket believes that its
 3   conduct was reasonable, asking Cricket’s witnesses to opine as to whether their conduct was
 4   “standard, reasonable, or responsible” (Dkt. 288 at 15) will not aid the Court in determining the
 5   facts of what occurred. Nor are generalized questions about AT&T’s “standard approach for
 6   storing documents from acquired companies” (id.) or “standard procedure . . . to decide . . . whether
 7   specific data is responsive” (id. at 17) likely to shed light on the specific events that occurred in
 8   this case. Accordingly, although Cricket defers to the Court as to which questions may be useful,
 9   Cricket believes that the Relevant Topics outlined by the Court, rather than the dozens of fishing
10   questions proffered by plaintiffs, constitute a far more constructive road map for the evidentiary
11   hearing.
12          B.      Plaintiffs Have Failed To Establish A Compelling Basis To Depart From The
                    Advocate-Witness Rule And Compel Attorney Testimony.
13
            As discussed supra, Cricket’s fact witnesses are the best and most direct source of
14
     information regarding the facts of what transpired with respect to the Legacy Data. Yet Plaintiffs
15
     focus a significant portion of their brief on the individuals who are one step removed from the
16
     process: Catherine Hwang, an attorney at Cricket, and Jarman Russell, outside counsel. Plaintiffs
17
     claim that “Cricket’s counsel can testify to the facts of what happened . . . without implicating
18
     privilege at all” (Dkt. 288 at 2). But even if it were possible to draw a neat line between privileged
19
     and non-privileged testimony—an extremely difficult task in practice—plaintiffs have not
20
     demonstrated that there is a compelling need for these attorneys’ testimony.
21
            It is well-settled that “there is a general disfavor for allowing attorneys to act as witnesses
22
     in their own cases.” Anderson v. Hartley, 2011 WL 6012200, at *1 (E.D. Cal. Dec. 1, 2011); see
23
     also Kennedy v. Eldridge, 201 Cal. App. 4th 1197, 1209 (2011) (“The ‘advocate witness rule,’
24
     which prohibits an attorney from acting both as an advocate and a witness in the same proceeding,
25
     has long been a tenet of ethics in the American legal system, and traces its roots back to Roman
26
     Law.”). Indeed, allowing an attorney to testify in their own case “is a situation that should be
27
     avoided if possible” and will only “be permitted in extraordinary circumstances and for compelling
28
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                  8                        REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 13 of 22



 1   reasons, usually where the evidence is not otherwise available.” United States v. Johnston, 690
 2   F.2d 638, 644 (7th Cir. 1982). There are good policy reasons for this general rule, including that
 3   (i) the lawyer-witness is more easily impeachable for interest and is therefore a less effective
 4   witness and (ii) the lawyer-witness takes on the “unseemly and ineffective position of arguing
 5   [their] own credibility.” Kennedy, 201 Cal. App. 4th at 1209 (quoting former ABA Model Code of
 6   Prof. Responsibility, EC 5-9); see also id. (“The roles of an advocate and of a witness are
 7   inconsistent; the function of an advocate is to advance or argue the cause of another, while that of
 8   a witness is to state facts objectively.”).
 9           Notably, the policy concerns of the advocate-witness rule are present regardless of whether
10   “the attorney’s testimony will be given in front of a jury or a judge.” Id. at 555. Additionally, since
11   the party seeking attorney testimony often also seeks that attorney’s disqualification from the case
12   (as plaintiffs have done here), compelling advocate-witness testimony is particularly disfavored.
13   See Colby v. Newman, 2012 WL 12887688, at *5 (C.D. Cal. Oct. 5, 2012) (denying motion to
14   disqualify and holding that “Plaintiffs’ conclusory allegations fail to persuade the Court that
15   [opposing counsel] will be a necessary witness”).4
16           In the Ninth Circuit, the party seeking to compel the testimony of an advocate-witness must
17   demonstrate that there is a “compelling need” for the testimony. See, e.g., United States v. Prantil,
18   764 F.2d 548, 553 (9th Cir. 1985); United States v. Tamura, 694 F.2d 591, 601 (9th Cir. 1982).
19   The burden to demonstrate this “compelling need” “must [] be [] somewhat higher than the standard
20
     4
21     Despite conceding that “it is not yet clear what Mayer Brown knew and when,” plaintiffs ask the
     Court to “consider the potential conflict between Mayer Brown and Cricket.” Dkt. 288 at 14-15.
22   However, “[a]n order of disqualification of counsel is a drastic measure which courts should
     hesitate to impose except in circumstances of absolute necessity.” Kelly v. Roker, 2012 WL
23   851558, at *2 (N.D. Cal. Mar. 13, 2012). This is because “[m]otions for disqualification are often
     tactically motivated and they tend to derail the efficient progress of litigation . . . . Because of the
24   potential for abuse, disqualification motions should be subjected to particularly strict judicial
     scrutiny.”Id. Indeed, plaintiffs’ innuendo does not come close to meeting this heavy burden, and
25   the cases they cite only serve to prove this point. Unlike here, the court in Export Development
     Canada v. ESE Electronics Inc. found that the client and attorney were “finger-pointing” at one
26   another, and even so the court still refused to order a full disqualification. 2017 WL 3122157, at
     *5-6 (C.D. Cal. July 10, 2017). And in White v. General Motors Corporation, Inc., the issue of a
27   conflict of interest arose in connection with the entry of sanctions for a frivolous court filing, which
     is far from the circumstances here. 908 F.2d 675, 685 (10th Cir. 1990).
28
                                                                               CRICKET’S SUPPLEMENTAL BRIEF
                                                   9                        REGARDING EVIDENTIARY HEARING;
                                                                                   CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 14 of 22



 1   for other witnesses.” Cave Consulting Grp. v. OptumInsight, Inc., 2020 WL 127612, at *17 (N.D.
 2   Cal. Jan. 10, 2020). While the “compelling need” standard is most often applied in the criminal
 3   context, at least one Northern District of California court has applied it in a civil case. See id. (“The
 4   Court assumes for the sake of argument that the ‘compelling need’ standard that the Ninth Circuit
 5   has applied in criminal cases applies equally to civil cases.”). For several reasons, Plaintiffs have
 6   fallen far short of demonstrating that there is a “compelling need” for either Ms. Hwang’s or Mr.
 7   Russell’s testimony at this stage.
 8           First, the fact witnesses can more than adequately address the three key categories
 9   referenced by plaintiffs, which, when shorn of rhetoric, are as follows: (a) “what [Cricket] did
10   before January 2021 to fulfill Cricket’s discovery obligations”; (b) “the circumstances by which
11   Cricket came to make its . . . representations” regarding the retention of the Legacy Data “to the
12   Court and to the plaintiffs”; and (c) “what actions the company took, beginning in late January
13   2021, that resulted in the eventual ‘discovery’ of files Cricket had [] claimed it did not have.” Dkt.
14   288 at 15. If plaintiffs just want the facts with respect to these categories, the individuals who
15   actually stored, searched for, and collected the data are the best source of information, not the
16   attorneys. Indeed, the primary non-duplicative evidence that can be provided by attorneys consists
17   of privileged communications and work product, not facts.
18           Eaton v. Siemens is illustrative of why Ms. Hwang and Mr. Russell should not be compelled
19   to testify here. 2007 WL 2318531, at *6 (E.D. Cal. Aug. 10, 2007). In that case, the plaintiff sought
20   to disqualify the defendant’s counsel based on the allegation that he was a material witness who
21   fraudulently manipulated a document. Id. The Eastern District of California rejected this argument,
22   holding that the plaintiff “offer[ed] no evidence in support of this serious allegation.” Id. The court
23   concluded that the defendant’s attorney was “not a necessary witness to this [action]” because he
24   was “not a percipient witness to the creation, dating or contents of the [documents in question],”
25   any information he had was “protected by the attorney-client privilege,” and “other means exist[ed]
26   to obtain the desired information.” Id. at *8. The same holds true with respect to Ms. Hwang and
27   Mr. Russell.
28
                                                                                CRICKET’S SUPPLEMENTAL BRIEF
                                                   10                        REGARDING EVIDENTIARY HEARING;
                                                                                    CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 15 of 22



 1          Second, plaintiffs misleadingly claim that attorney testimony is necessary because “Mr.
 2   Read testified that the IT Department’s collection, storage, and review of Cricket’s records—both
 3   pre- and post-merger—were all conducted at the ‘direction’ of” attorneys. Dkt. 288 at 25. But as
 4   plaintiffs are well aware, Mr. Read did not use that statement as a basis to shield any information
 5   from disclosure in his declaration; he merely stated the (obvious) fact that Cricket’s e-discovery
 6   activities were conducted at the direction of attorneys. If that fact were a basis for attorney
 7   testimony, then attorney testimony would be necessary in connection with every evidentiary
 8   hearing regarding discovery issues. That is clearly not the case.
 9          Third, the specific questions for which plaintiffs claim attorney testimony is necessary are
10   either pretextual or are best addressed by the fact witnesses. For instance, with respect to the legacy
11   custodian chart introduced at Ms. Phillips’ deposition, plaintiffs repeatedly claim that the testimony
12   of Ms. Hwang is necessary to understand (1) “who prepared that document”; (2) “what went into
13   the preparation for that document”; (3) “how is it that those dates were determined”; and (4) “what
14   was the reasoning[.]”Id. at 26.5     But plaintiffs’ singular focus on the dates in the chart is
15   disingenuous, because their counsel learned at Ms. Phillips’ deposition that those dates are
16   generally the approximate dates “when particular individuals stopped working with Cricket
17   Wireless” (Spehr Decl. Ex. A at 76:9-14)—not the “specific dates . . . for when the records were
18   supposedly destroyed,” as plaintiffs misleadingly write. Dkt. 288 at 27 (emphasis added). And
19   although Cricket appreciates that the Court has additional questions regarding the creation of that
20   chart, plaintiffs fail to explain why the witness who actually provided the factual information set
21   out in the chart is not best situated to answer questions about the document.
22          Similarly, although plaintiffs claim that Mr. Russell’s testimony is needed to answer
23   questions about Cricket’s representations with respect to its “complet[ion of] document production”
24   and “document deletion,” plaintiffs start from the unfounded premise that Cricket and its outside
25   counsel made “false representations” and work backwards (id.)—the exact opposite of how an
26
     5
27     Plaintiffs also allege that Mr. Russell “can answer . . . how he . . . was able to come up with
     specific dates in the table,” even though it defies logic that the dates would come from outside
28   counsel rather than Cricket. Id. at 27.
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                  11                       REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 16 of 22



 1   evidentiary hearing should proceed. And Mr. Russell’s purported involvement in “every discovery
 2   dispute” and “every meet-and-confer” (id.) is hardly a basis to call him to the stand and risk
 3   invading “the most sacred of all legally recognized privileges.” United States v. Bauer, 132 F.3d
 4   504, 510 (9th Cir. 1997). If plaintiffs truly want to obtain the facts regarding the Legacy Data, their
 5   focus should be on the individuals who actually facilitated the searches at issue and made the
 6   determination that the sought-after documents were unavailable, not Cricket’s outside counsel.
 7           Because plaintiffs have failed to allege any “compelling need” for Ms. Hwang’s or Mr.
 8   Russell’s testimony, the general presumption that attorneys should not testify in their own cases
 9   should apply.
10           C.      Cricket’s Disclosure Of Non-Privileged Facts Does Not Constitute A Waiver Of
                     The Attorney-Client Privilege.
11
             In an implicit concession that testimony from Ms. Hwang and Mr. Russell would likely
12
     implicate the privilege, plaintiffs assert that “to the extent privileged information is necessary to
13
     assess Cricket’s explanations[,] . . . Cricket has waived the privilege.” Dkt. 288 at 30. However,
14
     given that plaintiffs concede that Cricket has done nothing more than state non-privileged facts,
15
     plaintiffs fall far short of satisfying the stringent standard for implied waiver.
16
             “The attorney client privilege is recognized as vital to the legal system and should not be
17
     easily invaded.” GERS, Inc. v. Atl. Mut. Ins. Co., 2003 WL 27386128, at *5 (S.D. Cal. June 23,
18
     2003); see also Bauer, 132 F.3d at 510 (“It is important to note that the attorney-client privilege is,
19
     perhaps, the most sacred of all legally recognized privileges, and its preservation is essential to the
20
     just and orderly operation of our legal system.”). In light of the critical importance of the privilege,
21
     a party seeking implied waiver of the privilege must satisfy a heavy burden. See United States v.
22
     Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999). Specifically, the Ninth Circuit has set out a three-part
23
     test:
24
             First, the court considers whether the party is asserting the privilege as the result of some
25
             affirmative act, such as filing suit. Second, the court examines whether through this
26           affirmative act, the asserting party puts the privileged information at issue. Finally, the
             court evaluates whether allowing the privilege would deny the opposing party access to
27           information vital to its defense.
28
                                                                               CRICKET’S SUPPLEMENTAL BRIEF
                                                   12                       REGARDING EVIDENTIARY HEARING;
                                                                                   CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 17 of 22



 1   Id. (internal citations and quotation marks omitted).
 2          None of these three prongs are met here. In fact, plaintiffs’ argument collapses at prong
 3   one (and, for the same reason, two and three), because Cricket has not taken any affirmative act
 4   that puts privileged information at issue, such as “abus[ing] the privilege by asserting claims the
 5   opposing party cannot adequately dispute unless it has access to the privileged materials.” Bittaker
 6   v. Woodford, 331 F.3d 715, 719 (9th Cir. 2003) (emphasis added); see also Rock River Commc’ns,
 7   Inc. v. Univ. Music Grp., 745 F.3d 343, 353 (9th Cir. 2014) (“A party who affirmatively places its
 8   attorney-client communications at issue in a litigation implicitly waives the privilege.”) (emphasis
 9   added). Rather, as plaintiffs concede, Cricket has merely “made specific factual assertions about
10   what it did, when, and why.” Dkt. 288 at 32 (emphasis added); see also id. at 30 (“Cricket has
11   made several affirmative representations in an attempt to defend its conduct, such as when it
12   discovered documents, why and when it conducted particular searches, [and] who conducted those
13   searches”). Plaintiffs cannot reasonably assert on the one hand that “facts about how a corporation
14   conducted discovery” are not privileged (id. at 29) and then argue on the other that Cricket has
15   waived the privilege by disclosing facts about how it conducted discovery.6
16          Indeed, it is plaintiffs, not Cricket, who has asserted, without evidence, that privileged
17   communications are “necessary to evaluate [Cricket’s] representations.”See Dkt. 288 at 30. But
18   affirmative statements by plaintiffs about the potential relevance of privileged communications are
19   not a basis to waive Cricket’s privilege. See Rock River Commc’ns, 745 F.3d at 353 (affirming
20   district court’s denial of in camera review of defendant’s communications where “it is [plaintiff]
21   that has alleged the sham exception . . . that requires an inquiry into whether [defendant] sent the
22   cease-and-desist letters in good faith”).Plaintiffs’ misleading citation to Landmark Screens, LLC v.
23   Morgan, Lewis & Bockius LLP only further proves this point, since that case concerned a potential
24   waiver by a plaintiff who “allege[d] facts tolling the statute of limitation for its fraud claim”—a
25
     6
       These facts include the nearly self-evident statement in Cricket’s declarations that its e-discovery
26   teams work at the direction of counsel. Like the other factual assertions in the declarations, this
27   statement does not constitute the affirmative use of an attorney-client communication in support of
     a claim or defense, such as the invocation of the advice of counsel defense. See Rock River
28   Commc’ns, 745 F.3d at 353.
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                  13                       REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 18 of 22



 1   quintessential affirmative act, and the exact opposite of the circumstances here. 2009 WL 3415375,
 2   at *2 (N.D. Cal Oct. 21, 2009).
 3          In short, since Cricket has not invoked an “advice of counsel” defense or otherwise used an
 4   attorney-client communication “both as a sword and a shield” (Chevron Corp. v. Pennzoil Co., 974
 5   F.2d 1156, 1162 (9th Cir. 1992)), there is no basis to deem the privilege waived. See Spehr Decl.
 6   Ex. B at 22:3-5 (“I am mindful that we are treading on very touchy issues here, issues of waiver
 7   that I’m not sure we have to do right now.”).7
 8          D.      Plaintiffs Fail To Identify A Legitimate Basis For Conducting In Camera
                    Review.
 9
            Based on nothing more than raw suspicion and conjecture, plaintiffs also request that this
10
     Court review in camera potentially thousands of communications among Cricket’s employees
11
     dated between January 21, 2021 and February 26, 2021. Dkt. 288 at 31. Plaintiffs justify this
12
     intrusive and burdensome request by alleging that an in camera review is appropriate to determine
13
     whether Cricket committed a “fraud on the court.” Id. at 32. Because plaintiffs do not identify a
14
     single fact in the record indicating the existence of any such scheme, plaintiffs’ argument fails.
15
            “Although in camera review of documents does not destroy the attorney-client privilege, it
16
     is an intrusion which must be justified.” In re Grand Jury Investigation, 974 F.2d 1068, 1074 (9th
17
     Cir. 1992) (first emphasis in original). To obtain such a review, the requesting party must first
18
     demonstrate “a factual basis adequate to support a good faith belief by a reasonable person that in
19
     camera review of the materials may reveal evidence to establish the claim that [an] exception
20
     applies.” Id. at 1072 (upholding denial of in camera review) (internal citation and quotation marks
21
     omitted). An “unfounded suspicion,” lacking any basis in fact, cannot “justify in camera review.”
22
     Rock River Commc’ns, 745 F.3d at 353; see Nyerges v. Hillstone Rest. Grp. Inc., 2020 WL
23

24
     7
       Although plaintiffs also make a passing reference to the Court’s “inherent authority to waive the
25   attorney-client privilege” (Dkt. 288 at 30 n.6), the case they cite stands for the narrow principle that
     “[e]ven if particular litigation hold communications are privileged, the court has an inherent power
26   to order their production in connection with a spoliation claim.” City of Colton v. Am. Promotional
27   Events, Inc., 2011 WL 13223880, at *2 (C.D. Cal. Nov. 22, 2011) (emphasis added). Here,
     plaintiffs are seeking the wholesale disclosure of all privileged communications relating to e-
28   discovery, unlike the limited production of hold notices compelled in City of Colton.
                                                                               CRICKET’S SUPPLEMENTAL BRIEF
                                                   14                       REGARDING EVIDENTIARY HEARING;
                                                                                   CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 19 of 22



 1   5846606, at *1 (D. Ariz. Oct. 1, 2020) (denying request for in camera review) (“[T]he requesting
 2   party must show more than a ‘hunch’ that privileged communications may contain additional facts
 3   subject to disclosure.” (citation omitted)). Moreover, even if the moving party is able to make the
 4   first showing, the choice “to conduct the review rests within the discretion of the district court.” In
 5   re Grand Jury Investigation, 974 F.2d at 1075. Neither prong supports plaintiffs’ request here.
 6                  i.      Plaintiffs’ “Unfounded Suspicion” Is Not A Factual Basis For In Camera
                            Review.
 7
            In seeking in camera review, plaintiffs make two arguments: Cricket has waived the
 8
     attorney-client privilege, or, alternatively, the crime-fraud exception likely applies. Dkt. 288 at 32.
 9
     Neither argument is persuasive. As discussed supra, there is no basis to find a waiver because
10
     Cricket has not affirmatively asserted a claim “pursuant to the advice of [Cricket’s] lawyers,” or
11
     argued that an action was “reasonable because it was based on advice of counsel.” Chevron Corp.,
12
     974 F.2d at 1162-63.
13
            Plaintiffs’ second argument—invoking the crime-fraud exception—is equally flawed.
14
     Plaintiffs claim that the crime-fraud exception may apply because Cricket and its counsel may have
15
     perpetrated a “fraud on this Court.” Dkt. 288 at 32. When fraud on the court is alleged, the relevant
16
     inquiry is “whether [one party] harmed the integrity of the judicial process.” United States v. Estate
17
     of Stonehill, 660 F.3d 415, 444 (9th Cir. 2011) (internal citation and quotation marks omitted). But
18
     rather than identify any facts indicating that Cricket may have intentionally “harmed the integrity
19
     of the judicial process,” plaintiffs merely pose a series of hypotheticals. See Dkt. 288 at 31 (“If this
20
     account is true, one would expect . . . ”); id. (“if Cricket’s sudden scramble to find documents was
21
     triggered by Judge Alsup’s spoliation warning . . . ”); id. (“[e]ven the absence of relevant
22
     communications would shed light . . .”). These questions fall far short of indicating that Cricket
23
     “deliberately planned and carefully executed” a nefarious scheme to defraud the Court. See Hazel-
24
     Atlas Glass Co. v. Hartford Empire Co., 322 U.S. 238, 245 (1944); England v. Doyle, 281 F.2d
25
     304, 309 (9th Cir. 1960) (“[I]t is necessary to show an unconscionable plan or scheme which is
26
     designed to improperly influence the court in its decision.”).
27

28
                                                                               CRICKET’S SUPPLEMENTAL BRIEF
                                                   15                       REGARDING EVIDENTIARY HEARING;
                                                                                   CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 20 of 22



 1          Ultimately, plaintiffs’ “fraud” claim boils down to the allegation that Cricket identified the
 2   existence of the Legacy Data within the fact discovery period but later than plaintiffs would have
 3   liked. That is certainly not a basis for a “fraud” claim. Moreover, here, in addition to producing
 4   voluminous documents totaling in the millions of pages, Cricket has voluntarily disclosed in its
 5   declarations each and every fact on which plaintiffs rely in their brief, demonstrating a commitment
 6   to transparency. And Cricket’s decision to perform additional searches evidences a good faith
 7   effort to fulfill discovery obligations, not a scheme to defraud. Cf. Laboy v. Bd. of Trs. Of Bldg.
 8   Serv. 32 BJ SRSP, 2012 WL 3191961, at *3 (S.D.N.Y. Aug. 7, 2012) (“It would turn the law on its
 9   head were we to embrace a concept where a plaintiff could use allegations of prudent measures to
10   prove a defendant’s imprudence[.]”). Accordingly, plaintiffs’ reference to a potential fraud on this
11   Court is little more than an “unfounded suspicion,” which “is insufficient to justify in camera
12   review.” Planned Parenthood Fed’n of Am., 2019 WL 1950377, at *2 (denying in camera review);
13   see id. at *3-4 (“Defendants have not cited any evidence that Plaintiffs actually engaged in a
14   criminal conspiracy,” offering only “conclusory” declarations to support their request.).8
15                  ii.     None Of The Zolin Factors Support Plaintiffs’ Request For In Camera
                            Review.
16
            In addition to plaintiffs’ failure to provide “a factual basis” to justify its request for an in
17
     camera review, none of the discretionary Zolin factors support plaintiffs’ request. It is well-settled
18
     that the decision to hold an in camera review must be “guided by the factors enumerated in [United
19
     States v.] Zolin.” In re Grand Jury Investigation, 974 F.2d at 1075. These factors consist of “the
20
     volume of materials the district court has been asked to review, the relative importance to the case
21
     of the alleged privileged information, and the likelihood that the evidence produced through in
22
     camera review, together with other available evidence then before the court, will establish that [an]
23
     exception does apply.” Zolin, 491 U.S. at 572. Each factor weighs against the plaintiffs’ request.
24
            Given the size and pace of this case, plaintiffs’ self-described “narrow request” is nothing
25
     of the sort. Dkt. 288 at 31. Indeed, plaintiffs’ vague request that this Court review over a month’s
26

27   8
       For the same reasons, plaintiffs’ assertion that Ms. Hwang and Mr. Russell should be compelled
28   to testify to privileged matters due to the crime-fraud exception (Dkt. 288 at 30 n.6) lacks merit.
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                  16                       REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 21 of 22



 1   worth of emails “between and among Cricket’s employees” (id.) would likely require the perusal
 2   of thousands of documents. Moreover, in light of the significant e-discovery activities undertaken
 3   by AT&T—both generally and in connection with this case—the vast majority of the documents
 4   are likely to be unresponsive to the Relevant Topics identified by the Court (and have no relevance
 5   to the merits of this case). Accordingly, the first two Zolin factors weigh heavily against plaintiffs’
 6   request.
 7          But perhaps most importantly, plaintiffs barely attempt to satisfy the final, critical Zolin
 8   factor by demonstrating that an exception to the privilege likely applies. To prove that the crime-
 9   fraud exception applies, plaintiffs must show “by a preponderance of the evidence” not only that
10   Cricket engaged in fraud but that “the attorney-client communications . . . sought are ‘sufficiently
11   related to’ and were made ‘in furtherance of [the] intended’” scheme. Lewis v. Delta Air Lines,
12   2015 WL 9460124, at *2 (D. Nev. Dec. 23, 2015) (quoting In re Napster, Inc. Copyright Litig., 479
13   F.3d 1078, 1090 (9th Cir. 2007)) (emphasis added). As discussed supra, plaintiffs have failed to
14   identify a single fact indicating a scheme to defraud, let alone that an attorney-client communication
15   was made in furtherance of such fraud. Accordingly, plaintiffs have provided no legitimate basis
16   to intrude on the attorney-client privilege.9
17   IV.    CONCLUSION
18          For the foregoing reasons, Cricket respectfully submits that the evidentiary hearing should
19   feature testimony from the witnesses who are best-equipped to explain the facts: Chris Read, Paula
20   9
       Since plaintiffs seek a wholesale waiver of the attorney-client privilege and have not identified a
21   specific privilege assertion that they wish to “test,” their request for a privilege log is unavailing
     and premature. See Waymo LLC v. Uber Tech., Inc., 319 F.R.D. 284, 292 (N.D. Cal. 2017) (Alsup,
22   J.) (“[T]he very purpose of a privilege log is to allow a fair way to test a claim of privilege.”); see
     also Spehr Decl. Ex. B at 23:5-8 (“[I]nstead of immediately going to generate a privilege log, let
23
     me first see how you tee it up and then—but I might not be making this final call until after I hear
24   some of the witnesses provide the facts before counsel come testify.”). Indeed, plaintiffs openly
     concede that they intend to use the log not to “test” the privilege but in a fishing expedition. See
25   Dkt. 288 at 33 (claiming that “if a lawyer at [external counsel] received a relevant communication”
     on certain dates, “it could directly implicate Cricket’s outside counsel in the discovery abuse”)
26   (emphasis added). As plaintiffs’ counsel are well aware, in a case of this size, it would not be
27   surprising to find e-mails between external counsel and Cricket on each business day (and many
     non-business days) during the requested time period. Thus, the presence of e-mails on a privilege
28   log would show nothing more than a law firm doing its job.
                                                                              CRICKET’S SUPPLEMENTAL BRIEF
                                                     17                    REGARDING EVIDENTIARY HEARING;
                                                                                  CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 292 Filed 07/23/21 Page 22 of 22



 1   Phillips, Lito Fernando, and if the Court deems it useful, Susan Kennedy and Susan Palmisano.
 2   Plaintiffs’ request to intrude on the privilege by requiring testimony from Ms. Hwang and Mr.
 3   Russell and the in camera review of privileged documents should be denied.
 4
     Dated: July 23, 2021                              Respectfully submitted,
 5
                                                       MAYER BROWN LLP
 6
                                                       /s/ Richard A. Spehr
 7
                                                       Richard A. Spehr
 8
                                                       Counsel for Defendant
 9                                                     CRICKET WIRELESS LLC

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                         CRICKET’S SUPPLEMENTAL BRIEF
                                               18                     REGARDING EVIDENTIARY HEARING;
                                                                             CASE NO. 3:19-CV-07270-WHA
